UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     TYSHA S. HOLMES,                                DOCKET NUMBER
                  Appellant,                         AT-0353-14-0459-I-1

                  v.

     DEPARTMENT OF THE ARMY,                         DATE: August 14, 2014
                 Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Allison Stephens, Fort Jackson, South Carolina, for the appellant.

           Marvin Mervin, Columbia, South Carolina, for the appellant.

           Patricia Smith, Fort Jackson, South Carolina, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     fact; the initial decision is based on an erroneous interpretation of statute or
     regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.             5 C.F.R.
     § 1201.113(b).
¶2        The appellant filed an appeal alleging that the agency failed to restore her to
     duty in her position of Physician’s Assistant, GS-12, after an on-the-job injury.
     Initial Appeal File (IAF), Tab 1. The record reflects that on January 25, 2010, the
     appellant was involved in an altercation at work and she suffered an injury for
     which she received benefits from the Office of Workers’ Compensation Programs
     (OWCP). IAF, Tab 5, Exhibit (Ex.) B1-B3. The agency proposed the appellant’s
     removal on June 7, 2010, and on January 14, 2011, the agency removed the
     appellant for alleged misconduct which included charges of making an offensive
     remark to her supervisor, insubordination, and unauthorized disclosure of medical
     quality insurance information.     IAF, Tab 6, Subtabs 4d, 4e.       The appellant
     appealed her removal and the administrative judge reversed the agency’s action
     based on due process violations.     Holmes v. Department of the Army, MSPB
     Docket No. AT-0752-11-0263-I-3 (Initial Decision, Jan. 2, 2013). The agency
     complied with the interim relief order by placing the appellant on administrative
     leave after determining that returning her to the workplace would be unduly
                                                                                        3

     disruptive.    IAF, Tab 6, Subtab 4a.        The appellant has remained in an
     administrative leave status.
¶3         In this case, the appellant argued below that her removal was based on her
     compensable injury and that the agency failed to restore her to duty in her
     position of Physician’s Assistant after she had partially recovered.            IAF,
     Tabs 1, 7.    The appellant asserted further that she was not removed for cause
     because the agency’s action had been reversed on appeal. IAF, Tab 1; see MSPB
     Docket No. AT-0752-11-0263-I-3. Without holding a hearing, the administrative
     judge dismissed the instant appeal for lack of jurisdiction finding that the
     appellant is not entitled to restoration because she was removed for cause and that
     she cannot appeal any failure of restoration to the Board.           Regarding the
     appellant’s argument that she could not have been removed for cause because the
     removal action was reversed on appeal, the administrative judge found that the
     removal action had been reversed on due process grounds; that the appeal did not
     address the merits of the misconduct charges; and noted that the case was still
     pending review by the Board. 2 Initial Decision (ID) at 3. The administrative
     judge also found no merit to the appellant’s argument that her removal was
     related to her compensable injury. ID at 3. Thus, the administrative judge found
     that the appellant failed to establish that her removal was based on her
     compensable injury or that she was absent from the workplace since January 2011
     due to a compensable injury.
¶4         On review, the appellant argues that the agency violated her restoration
     rights when it removed her and then failed to return her to duty following the
     reversal of the removal action. Petition for Review (PFR) File, Tab 3, 9. The
     appellant contends that the agency failed to prove that she was removed for cause


     2
       The Board has subsequently reversed the initial decision in the appellant’s removal
     action and the case has been remanded to the Atlanta Regional Office for adjudication
     on the merits of the removal. See Holmes v. Department of the Army, MSPB Docket
     No. AT-0752-11-0263-I-3, Nonprecedential Remand Order (July 9, 2014).
                                                                                            4

     and she reiterates her claim that her removal was related to her compensable
     injury. 3 PFR File, Tabs 3, 9. In this connection, the appellant appears to be
     reasserting that, because OWCP approved her claim and retroactively paid her
     benefits from January 14, 2011, until December 2013, her removal was related to
     her compensable injury. Id.
¶5         We have considered the appellant’s arguments on review concerning the
     administrative judge’s weighing of the evidence.         The applicable law and the
     record evidence support the administrative judge’s findings that the appellant
     failed to establish that her removal was based on her compensable injury or that
     she was absent from the workplace since January 2011 due to a compensable
     injury.   Thus, we discern no reason to reweigh the evidence or substitute our
     assessment of the record evidence for that of the administrative judge.              See
     Crosby v. U.S. Postal Service, 74 M.S.P.R. 98, 105-106 (1997) (finding no reason
     to disturb the administrative judge’s findings when the administrative judge
     considered the evidence as a whole, drew appropriate inferences, and made
     reasoned conclusions); Broughton v. Department of Health & Human Services,
     33 M.S.P.R. 357, 359 (1987) (same).
¶6         Specifically, an employee who has been removed for cause, other than for a
     compensable injury, is not entitled to restoration and cannot appeal any failure of
     restoration to the Board. Minor v. Merit Systems Protection Board, 819 F.2d 280,
     282 (Fed. Cir. 1987). Here, the record reflects that on January 25, 2010, the
     appellant was involved in an altercation at work and she suffered a compensable
     injury. IAF, Tab 5, Ex. B1-B3. The agency proposed the appellant’s removal on
     June 7, 2010, and on January 14, 2011, the agency removed the appellant for

     3
       We note that the appellant also argues that the agency failed to provide her interim
     relief because it placed her on administrative leave after determining that her return to
     the workplace would cause undue disruption. However, interim relief was not ordered
     in the instant case, and thus, it is not at issue here. Moreover, the Board has addressed
     the appellant’s interim relief arguments in Holmes, MSPB Docket No. AT-0752-11-
     0263-I-3, Nonprecedential Remand Order at n.2.
                                                                                       5

     alleged misconduct which included charges of making an offensive remark to her
     supervisor, insubordination, and unauthorized disclosure of medical quality
     insurance information. IAF, Tab 6, Subtabs 4d, 4e.
¶7        The agency’s documentary submissions show that it issued a notice of
     proposed removal on February 18, 2010, IAF, Tab 7, Ex. E, based inter alia, on a
     January 25, 2010 “verbal altercation,” which ended in the compensable injury.
     The agency rescinded the February 18, 2010 proposal notice and issued a new
     proposal notice on June 7, 2010, which did not reference the January 25, 2010
     verbal altercation. IAF, Tab 6, Subtabs 4d, 4e. Further, the June 7 notice relied
     on incidents that allegedly occurred prior to the January 25, 2010 altercation. Id.
     Thus, the record supports the administrative judge’s determination that the
     appellant’s absence since January 2011 resulted from her removal for alleged
     misconduct and her failure to maintain her clinical privileges, not her inability to
     work because of a compensable injury. ID at 3-4; see IAF, Tab 6, Subtabs 4a,
     4d-4f.   Thus, the appellant’s separation for cause precludes restoration rights.
     See 5 C.F.R. § 353.108. Accordingly, because the appellant has failed to make a
     nonfrivolous allegation that her removal was based on her compensable injury,
     the appellant has provided no basis upon which to disturb the initial decision.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
          You have the right to request review of this final decision by the United
     States Court of Appeals for the Federal Circuit. You must submit your request to
     the court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

          The court must receive your request for review no later than 60 calendar
     days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
                                                                                  6

27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.